73 F.3d 367NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
WPNT, INC., Appellee,v.EVERGREEN MEDIA CORPORATION OF WASHINGTON, D.C., Appellant.
No. 95-1329EM.
No. 95-1629EM.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 14, 1995.Decided Jan. 4, 1996.

Before FAGG, GARTH,* and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Evergreen Media Corporation of Washington, D.C.  (Evergreen Media) appeals from an adverse jury verdict in this diversity action.  Evergreen Media contends the district court committed error in excluding evidence Evergreen Media asserts was essential to its defense.  Evergreen Media also contends the evidence was insufficient to support the jury's award.


2
We believe this case was well tried in the district court.  We conclude, however, the issues do not warrant a comprehensive opinion.  Having carefully considered the record, briefs, and parties' arguments, we find no reversible error of law and are satisfied the record supports the verdict.  We thus affirm.  See 8th Cir.  R. 47B.



*
 The HONORABLE LEONARD I. GARTH, United States Circuit Judge for the United States Court of Appeals for the Third Circuit, sitting by designation